         Case 1:20-cv-12090-DPW Document 152 Filed 05/21/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
__________________________________________
ALLIANCE FOR AUTOMOTIVE                        :
INNOVATION,                                    :
                                               :
            Plaintiff,                         : Case No. 1:20-cv-12090-DPW
                                               :
       v.                                      :
                                               :
MAURA HEALEY, Attorney General of the          :
Commonwealth of Massachusetts, in her official :
capacity,                                      :
                                               :
            Defendant.                         :
__________________________________________:

                     FURTHER RESPONSE BY THE UNITED STATES
                      REGARDING POTENTIAL PARTICIPATION

       On May 3, 2021, the United States notified the Court that it was considering whether to

participate in this action pursuant to 28 U.S.C. § 517, and stated that, by May 21, 2021, it intended

to notify the Court either that the authorization process is still ongoing or that the Federal

Government has decided whether to participate in the litigation. See ECF No. 143. The United

States continues to follow the authorization process which is required for it to participate in a case

such as this, to which it is not a party. That process is taking longer than expected, and the United

States now anticipates that it will notify the Court whether it will participate in this action by June

4, 2021. The United States greatly appreciates the Court’s consideration and patience during the

pendency of this authorization process.

 Dated: May 21, 2021                                  Respectfully submitted,


                                                      MICHAEL D. GRANSTON
                                                      Deputy Assistant Attorney General

                                                      JACQUELINE COLEMAN SNEAD
                                                      Assistant Branch Director


                                                  1
        Case 1:20-cv-12090-DPW Document 152 Filed 05/21/21 Page 2 of 2




                                                      /s/ Daniel Riess
                                                    DANIEL RIESS (Texas Bar # 24037359)
                                                    Trial Attorney
                                                    U.S. Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    1100 L Street, N.W.
                                                    Washington, D.C. 20005
                                                    Telephone: (202) 353-3098
                                                    Fax: (202) 616-8460
                                                    Email: Daniel.Riess@usdoj.gov
                                                    Attorneys for Defendants



                                CERTIFICATE OF SERVICE

       I certify that on May 21, 2021, I caused a copy of the foregoing to be filed electronically

and that the document is available for viewing and downloading from the ECF system. Participants

in the case who are registered CM/ECF users will be served by the CM/ECF system. If any counsel

of record requires a paper copy, I will cause a paper copy to be served upon them by U.S. mail.

                                                                     /s/ Daniel Riess




                                                2
